             Case 1:08-cr-00789-RJS Document 447 Filed 12/10/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA


             -v-                                                     No. 08-cr-789-7 (RJS)
                                                                           ORDER
  LENROY MCLEAN,

                                 Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

        The Court is in receipt of Defendant                    pro se motion, dated November 14,

2020 (Doc. No. 446)                                                                      denying his

request for records related to the grand jury impaneled in his case pursuant to the Freedom of

Information Act, 5 U.S.C. § 552 et seq., (Doc. No. 444). Specifically, McLean now asserts that

he is also

                                         t and common-

because those



documents o[n



sparingly in the interests of finality and conservation of scarce                      United States

v. Baldeo, No. 13-cr-125 (PAC), 2015 WL 252414, at *1 (S.D.N.Y. Jan. 20, 2015) (internal

quotation marks omitted). While the Federal Rules of Criminal Procedure do not explicitly provide

for reconsideration motions, courts within this Circuit generally accept such motions in criminal



setting forth concisely the matters or controlling decisions which [the party] believes the Court has
         Case 1:08-cr-00789-RJS Document 447 Filed 12/10/20 Page 2 of 4




Local Crim. R. 49.1(d). See Baldeo

supplement Local Crim. R. 49.1(d) with the standard for civil reconsideration motions under Local

              Id.

issues or arguments not previously presented to the Court, nor may [they] be used as vehicle[s] for

rel                                                   Davidson v. Scully, 172 F. Supp. 2d 458, 461

(S.D.N.Y. 2001).




grand jury records solely pursuant to the Freedom of Information Act             , 5 U.S.C. § 552 et

seq. (See

                    f the United States, see 5 U.S.C. § 551(1)(B), and McLean may only seek records



(See Doc. No. 444, at 1 2.) McLean may be successful in obtaining the records he seeks by

following those procedures, but he must file a separate FOIA request with the proper office within

the Department of Justice, not with this Court. See, e.g., Murphy v. Exec. Off. for U.S. Attys., 789

F.3d 204, 205 06 (D.C. Cir. 2015) (explaining that a federal prisoner properly requested various

records related to the grand jury impaneled in his two criminal cases

times of sessions the grand jury convened, whether it was summoned pursuant to Fed. R. Crim. P.

6(a), or 28

decision that Exemption 3 of FOIA barred the Executive Office for United States Attorneys from

                                                                             stimony and consider




                                                  2
         Case 1:08-cr-00789-RJS Document 447 Filed 12/10/20 Page 3 of 4




                                         Davidson, 172 F. Supp. 2d at 461, his motion for

reconsideration is DENIED.



not grant him access to the grand jury records he seeks.

a

                In re Craig, 131 F.3d 99, 101 (2d Cir. 1997) (quoting In re Biaggi, 478 F.2d 489,

491 (2d Cir. 1973)). As such, t                            ption in favor of public access to judicial



In re Grand Jury Subpoenas Dated March 2, 2015, No. 15-mc-71 (VEC), 2016 WL 6126392, at

*3 (S.D.N.Y. Oct. 19, 2016

                                                                                             Id. Rule

                                                                           -jury proceedings must be

kept under seal to the extent and as long as necessary to prevent the unauthorized disclosure of a



       While some courts have recognized a limited right of public access to certain so-called

                                  see, e.g., In re Special Grand Jury, 674 F.2d 778, 779 (9th Cir.

1982), the Second Circuit has thus far declined to do so, see United States v. Smith, 105 F. Supp.

3d 255, 260 (W.D.N.Y. 2015). This is for good reason: Federal Rule of Criminal Procedure 6(e)



                                                 Id. (quoting Fed. R. Crim. P. 6(e)).

       Accordingly                     st for records related to the grand jury empaneled in his

criminal case is subject to the ordinary strictures that accompany any request to release grand jury



                                                 3
         Case 1:08-cr-00789-RJS Document 447 Filed 12/10/20 Page 4 of 4




materials covered by Rule 6(e). He must therefore                                outweighs the

need for secrecy In re Grand Jury Subpoena, 103 F.3d 234, 237 (2d Cir. 1996). McLean does

                                                in either his initial letter or his motion for

reconsideration, and so the default presumption of grand jury secrecy applies.

                                        *       *      *

                                                                                     The Clerk

of Court is respectfully directed to terminate the motion pending at Doc. No. 446 and to mail a

copy of this Order to McLean.

SO ORDERED.

Dated:         December 10, 2020
               New York, New York
                                                    ____________________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation




                                                4
